Mayo, J.
Where property has been attached, and is burned while in the possession -of the sheriff, the wife of the attached debtor, who claims that the property belonged to her, may sue the sheriff and the surety on plaintiff’s attachment bond, to recover damages caused by the seizure. The attachment bond protects third persons as well as defendant.
2. The husband owed the wife $1,000. In payment of this, he gave -her a stock of goods inventoried and appraised, in the act of sale, at $1569. The sale is null and void in its entirety, because the husband cannot sell property to the wife, except so much as will satisfy her paraphernal claims.
3. While no amount of fraud in transfers, from an insolvent husband to his wife will, invalidate them, yet where the fraudulent intent is grossly apparent, the parties will be rigidly, held, that every legal and formal step to complete 'the transfers was complied with. 34 An. 993.